19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff Appellant,v.R. J. BECK;  R. A. Young, Defendants Appellees.Frank Ervin ALTIZER, Jr.,v.Larry W. HUFFMAN; David K. Smith; Unknown Defendants, 1through 100, individually and as employees of theState of Virginia, Defendants Appellees.
Nos. 93-7202, 93-7227.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 24, 1994.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-59, CA-93-8-R)
Frank Ervin Altizer, Jr., Appellant Pro Se.
Pamela Anne Sargent, Reneen Evat Hewlett, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Altizer v. Beck, No. CA-93-59 (W.D. Va.  Oct. 13, 1993);  Altizer v. Huffman, No. CA-93-8-R (W.D. Va.  Oct. 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.